Citation Nr: 1137678	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  He had subsequent, unverified periods of service in the Army Reserves between September 1971 and January 1978, and in the Army National Guard between January 1978 and November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1990 rating decision of the Washington, D.C. Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disorder.  Jurisdiction over the case was later transferred to the RO in Roanoke, Virginia. 

Historically, in a January 2003 decision, the Board reopened the Veteran's claim for service connection for a psychiatric disability, namely schizophrenia, and denied the issue on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2003, the Court granted the parties' (the appellant and VA) Joint Motion for Partial Remand and vacated the Board decision insofar as it denied the issue of service connection for a psychiatric disability on the merits.  The case was remanded to the Board for readjudication consistent with the Joint Motion.  The Board remanded the claim in June 2004 and April 2005 for further development.  In February 2009, the Board denied the Veteran's claim.  He appealed this decision to the Court.  By order dated in November 2009, the Court granted a Joint Motion for Remand, vacated the Board's February 2009 decision and remanded the claim for the Board.  In a June 2010 decision, the Board remanded the claim for further development.  

In April 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2011.  Because the VHA specialist's opinion supports his claim, the Board will proceed to adjudicate the claim because the Veteran is not prejudiced.


FINDING OF FACT

Schizophrenia had its onset in service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for schizophrenia.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran seeks service connection for a psychiatric disability, to include schizophrenia.  

Service treatment records include reports from a January 1970 induction examination and an August 1971 separation examination.  Both reports show the Veteran's psychiatric system was clinically normal; no disqualifying defects were found.  The Veteran had subsequent service in the U.S. Army Reserve, and in the U.S. Army National Guard.  On medical examinations in April 1975, December 1975, August 1978, and February 1980, the Veteran's psychiatric system was listed as clinically normal; no disqualifying defects were found.

VA outpatient treatment records dated from November 1982 to December 1982 reflect treatment for psychiatric complaints.  Treatment records dated in November 1982 reflect diagnoses of anxiety and schizophrenia.  A November 1982 private treatment note from Dr. B. reflects the Veteran reported his nerve problems began in the 1970's and consisted of multiple aches and pain, separation from his wife, and removal from a government job secondary to medical problems including hearing loss, anxiety, and dizziness with syncope.  Subsequent medical records reflect ongoing treatment for schizophrenic disorder.

At a VA psychiatric examination in March 1984, the Veteran reported that he was first treated by a psychiatrist in 1975, at which time he was hearing voices and thought that his parents could read his mind.  He was diagnosed with schizophrenic disorder, residual type.

A medical report from the Walter Reed Army Medical Center (WRAMC), dated in September 1984, shows the Veteran was referred for an evaluation of fitness for duty by his commanding officer.  The report reflects the Veteran gave a history of having experienced auditory hallucinations and difficulty thinking clearly after falling into a foxhole during basic training.  He reported that he continued to experience auditory hallucinations, but was able to work as a woodcutter intermittently up until 1978 and serve in the Army reserves until 1983.  The report also indicated that the Veteran began psychiatric treatment at the District of Columbia Community Mental Health Clinic in November 1982, at which time he reported an 8-year history of "nerve problems" following head trauma.  The WRAMC evaluator diagnosed schizophrenia, paranoid type, chronic and noted the Veteran was medically unfit for military service.

At a hearing before the Board in June 1985, in relation to a claim for non-service-connected pension benefits, the Veteran testified that he first became aware of mental impairment on January 20, 1970.  He explained that a weapon that was fired caused a sudden sharp ringing in his ear, after which he fell into a hole on the firing range and suffered trauma.  He testified that after service he joined the Reserves and attended the monthly Reserves meetings up until 1974.  He was also attending a day treatment program for his psychiatric disorder during this time.  He reported that he went to the Reserve summer training sessions only when he was able, other times he could not go because he felt someone was trying to kill him.  He stated that he stopped working in 1978 and subsequently could not maintain full time employment as he was still attending the day treatment program.  

VA medical records dated from 1986 to the present reflect treatment for paranoid schizophrenia.  At a VA psychiatric examination in February 1986, the Veteran reported having a ringing in his ear during boot camp, specifically since January 20, 1970 at which time he simultaneously began hearing voices.  

At a hearing before the Board in March 1989, the Veteran again testified that he first became aware of mental impairment on January 20, 1970.  He stated that he fell into a foxhole while training on the firing range, hit his head and lost consciousness.  He began hearing voices and having anxiety at this time. 

At a July 1991 VA psychiatric examination, an examiner provided a diagnosis of psychosis, probably schizophrenia, chronic undifferentiated type with onset perhaps 1982, perhaps 1970, but evidently persisting since 1982, and mental retardation, moderate in severity.

In May 2002, the Veteran's treating VA psychiatrist opined that the Veteran's auditory hallucinations and impaired cognition, which began after his fall into a foxhole during basic training, was more likely than not proximally related to his current schizophrenia.  The examiner also noted that there was a very strong likelihood that the current psychiatric condition was related to the one he had while on active duty.  

At a VA psychiatric examination in August 2002, a VA examiner opined that it was completely plausible that the Veteran had an onset of schizophrenia in the early 1970's while on active duty, although it may not have even been recognized directly as a psychosis at the time or may have been taught [sic] secondary to head trauma.  At a VA psychiatric examination in May 2007, an examiner concluded that the Veteran's mental condition started while he was working in the military approximately in 1973.  

At a VA psychiatric examination in September 2008, an examiner concluded that it was at least as likely as not that the approximate date of the onset of the Veteran's psychiatric disorder was, as he indicated, January 1970.  However, he opined that the Veteran's current manifested psychiatric disorder was not causally or etiologically related to active service and that the Veteran underwent a "permanent increase in severity during active service or DUTRA [duty for training] which was due to the natural progression of the underlying disease process?"  

In October 2008, the claims file was referred back to the VA examiner for clarification.  In a report dated in November 2008, the examiner stated that 1973 was "a more reasonable and supportable date of onset" of the Veteran's psychiatric illness.  He again opined that the current manifested psychiatric disorder was not causally or etiologically related to the Veteran's active service.  He further opined that the Veteran did undergo a permanent increase in severity during active service or DUTRA that was due to natural progression of the underlying disease process and suggested that the "severity of psychiatric symptoms during his military tenure which was a natural progression of schizophrenia and resulted in his being boarded out of the military in 1984 due to chronic schizophrenia."

The Veteran most recently underwent a VA examination in July 2010.  The VA examiner reviewed the file, interviewed the Veteran, and conducted a clinical examination.  The examiner indicated, however, that she was unable to provide an opinion regarding the approximate date of onset of the Veteran's psychiatric symptoms and whether it coincides with his active service, without resorting to mere speculation. 

In April 2011, the Board sought an expert medical opinion on whether the Veteran's current psychiatric disorder existed prior to service; or whether it initially manifested in, or was caused by military service, including as a result of his self-reported head injury in January 1970.  In August 2011, a response was received from a psychiatrist.  The psychiatrist opined that the Veteran did not have a pre-existing psychiatric disorder based on the lack of evidence indicating prior symptoms consistent with schizophrenia prior to entering military service.  The psychiatrist also opined that it was less likely as not that the Veteran's schizophrenia was related to service.  The rationale was that it is unlikely that a person would develop schizophrenia after one episode of a head injury with loss of consciousness, as reported by the Veteran.  The psychiatrist explained that if the Veteran had a documented severe head injury with cognitive impairment, then the diagnosis would be a psychotic disorder secondary to severe head injury.  Here, the reports concerning the Veteran's fall into the foxhole did not describe a disabling event.  The psychiatrist acknowledged that the Veteran reported a ringing in his ears and then hearing voices intermittently since the incident in 1970- although she was unable to prove or disprove that statement through the evidence in the file.  The psychiatrist stated that while the 1970 foxhole incident did not cause the symptoms of schizophrenia, this is indeed when the Veteran's symptoms initially manifested.  Further, the Veteran was 20 years old at the time these symptoms started, which is consistent with the onset of schizophrenia-paranoid type. 

The Board finds that service connection is warranted in this case.  A current disability is established as the Veteran has been diagnosed with schizophrenia.  The Veteran has reported a head injury during active duty service, with onset of a ringing in his ears, auditory hallucinations, difficulty thinking clearly, anxiety and paranoid ideations immediately thereafter.  The Veteran is competent to report the nature and onset of his symptoms, as this is certainly capable of lay observation.  Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his testimony in this regard is considered credible.  Caluza, 7 Vet. App. 511 (1995).  Therefore, an in-service event has been established.  

The Board also finds that a nexus between the current schizophrenia and military service has been established.  The Veteran has credibly reported a continuity of auditory hallucinations, difficulty thinking clearly, anxiety and paranoid ideations following service, and he is competent to do so.  Further, several psychiatrists have offered medical opinions that support a finding of nexus in this instance.  As indicated, in opinions provided in May 2002 and August 2002, the Veteran's treating VA psychiatrist and a VA examiner respectively opined that the likely onset of the Veteran's schizophrenia was in 1970 while on active duty.  In addition, although the August 2011 medical expert determined that the schizophrenia was unrelated to the claimed head injury and was unrelated to service, she did, however, acknowledge that the Veteran's schizophrenia symptoms initially manifested in 1970, i.e. during active duty service.  The medical expert also acknowledged that the age at which the Veteran's symptoms began (e.g. 20 years old) is consistent with the usual onset of paranoid schizophrenia.  The Board finds that in these respects, the expert medical opinion is consistent with the opinions provided by the Veteran's treating VA psychiatrist and the August 2002 VA examiner, and supports the Veteran's claim.  Thus, the Board finds that the preponderance of the evidence supports finding the Veteran's current schizophrenia had its onset during active duty service with continuity since.  Thus, the required nexus is met.  The Board finds that the May 2007, negative VA opinions provided in September 2008 and October 2008 are less probative as to a causal nexus in this case, as they are not supported by clear rationales with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the Board finds that the evidence supports the Veteran's claim and thus service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


